

BUSINESS LOAN AGREEMENT




The undersigned ADVANCED PHOTONIX, INC., a Delaware corporation, located at 2925
Boardwalk, Ann Arbor, MI 48104, (the "Borrower") has requested from FIFTH THIRD
BANK, 1000 Town Center, Suite 1300, Southfield, Michigan (the “Bank”) and Bank
agrees to make as of this 6th day of March, 2007, the loan(s) described below
(the “Loans”) under the terms and conditions set forth in this Business Loan
Agreement (“Agreement”).




SECTION I. LOANS 


A. Revolving Line of Credit to the Borrower in aggregate principal amount up to
TWO MILLION DOLLARS ($2,000,000) expiring March 6, 2008, upon the terms and
conditions herein set forth.




ACCORDINGLY, the parties agree as follows:


SECTION II. PURPOSE


The proceeds of the above Loan(s) are to be used for business purposes only and
specifically to refinance existing indebtedness and for working capital.




SECTION III. REPRESENTATIONS AND WARRANTIES


Borrower represents and warrants to Bank as follows:


3.1 Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware (the “State”) and is duly
qualified to do business, and is in good standing, in all additional
jurisdictions where such qualification is necessary under applicable law, except
where the failure to be so qualified would not have a Material Adverse Effect.


3.2
The Officers of the Borrower signing this Agreement are duly authorized to
execute and deliver the Loan Documents on behalf of the Borrower; the execution,
delivery, and performance of the Loan Documents have been duly authorized by
appropriate action of the Borrower and will not violate any law, rule, judgment,
order, agreement, or instrument to which Borrower is a party or by which it is
bound; and the Loan Documents have been duly executed and delivered by, and are
the valid and binding obligations of Borrower enforceable in accordance with
their terms.



3.3
All financial information provided to Bank has been prepared and will continue
to be prepared in accordance with GAAP and fully and fairly presents the
financial condition of Borrower and there has been no material change in
Borrower’s business, property, or condition since the date of the Borrower’s
latest financial statement.



3.4
Borrower owns and has good title to all of its property, and there are no liens
or encumbrances on any of the Borrower’s property, other than the security
interest granted to the Bank hereby and except as are identified and listed in
Schedules 3.4 and 7.2 to this Agreement.



3.5
There are no suits or proceedings pending in any court, government agency, or
arbitration panels or to Borrower’s knowledge, threatened against Borrower,
which may result in any Material Adverse Effect.



 
 

--------------------------------------------------------------------------------

 
3.6
All of Borrower’s real and personal property, and all operations and activities
thereon, are in compliance with Environmental Laws; and to Borrower’s knowledge,
none of Borrower’s real or personal property is (a) contaminated by, or the site
of, the disposal or release of any Hazardous Substance; (b) the source of any
contamination of any groundwater or surface water; or (c) the source of any air
emissions in excess of any legal limit now or hereafter in effect.



3.7
The Borrower will use the proceeds of the Loans for its business purposes only.
No portion thereof will be used (a) for the purpose of "buying" or "carrying"
any "margin stock" within the respective meanings of each of the quoted terms
under Federal Reserve Board Regulation U as now and from time to time hereafter
in effect.



3.8
The Borrower and its Subsidiaries are in compliance with all laws, regulations
and orders of any governmental authority applicable to it or its property and
all indentures, agreements and other instruments binding upon it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.



3.9
Borrower is Solvent and upon consummation of the transaction contemplated herein
will be Solvent. “Solvent” means that: (a) the total amount of the Borrower’s
assets is in excess of the total amount of its liabilities (including contingent
liabilities), at a fair valuation; (b) Borrower does not have unreasonably small
capital for the business and transactions in which Borrower is engaged or is
about to engage; and (c) Borrower does not intend to or believe it will incur
obligations beyond its ability to pay as they become due.





SECTION IV.
 CONDITIONS PRECEDENT TO EACH LOAN 




 
The Bank shall not lend hereunder on the occasion for any Loan unless:



4.1
Prior to or simultaneously with the first Loan hereunder each of the following
documents shall have been delivered to Bank and each of the following matters
completed, each in form and substance reasonably satisfactory to the Bank:



a. the Note duly executed by the Borrower;


b. certified copies of such company documents of Borrower and each Guarantor as
are requested by the Bank, including without limitation such Person's articles
of incorporation or organization, bylaws or operating agreements and other
charter or organizational documents, and such documents evidencing necessary
company action, with respect to the Loan Documents and certifying to the
incumbency of, and attesting to the genuineness of the signatures of, those
officers authorized to act on behalf of Borrower or Guarantor, as the Bank may
reasonably request;


c. each of the Collateral Documents duly executed by the parties thereto, and
all related financing statements, instruments, documents and agreements
reasonably requested by the Bank, together with the satisfaction of all
conditions and the delivery of all other documents specified in Section VIII
hereof;


d. the Borrower shall have all expenses currently due pursuant to Section 12.1
hereof;


 
2

--------------------------------------------------------------------------------

 
e. evidence that the casualty, liability and other insurance required pursuant
to Section 6.7 hereof or the Collateral Documents is in full force and effect;


f. the Bank shall have received a payoff letter from Santa Barbara Bank & Trust
in form and substance reasonably satisfactory to the Bank, together with UCC-3
termination statements and other instruments, documents or agreements necessary
or appropriate to terminate any Liens in favor of such lender securing prior
Indebtedness which is to be paid off on the Closing Date as the Bank may
reasonably request, duly executed and in form and substance reasonably
satisfactory to the Bank;


g. a duly completed Borrowing Base certificate setting forth the Borrowing Base
as of December 31, 2006;


h. all such other agreements, documents and certificates reasonably requested by
the Bank.


4.2
The representations and warranties contained in Section III hereof shall be true
and accurate on the date of each Loan hereunder with the same effect as if made
on and as of such date and immediately following each such Loan.



4.3
No Default or Event of Default shall have occurred and be continuing or will
exist upon the disbursement of each such Loan.



The Borrowers shall be deemed to have made a representation and warranty to the
Bank at the time of the making of each Loan to the effects set forth in Section
4.2 and 4.3 of this Section IV.




SECTION V. REVOLVING LINE OF CREDIT


5.1
Subject to the conditions precedent set forth in Section IV, Bank shall extend
to Borrower loans (“Revolving Credit Loans”) in amounts that shall not exceed an
aggregate amount equal to the lesser of: TWO MILLION AND 00/100 ($2,000,000.00)
(the "Revolving Credit Commitment") or the sum of (referred to as the "Borrowing
Base"):



a. 80% of Borrower's and each Guarantor's Net Current Accounts Receivable under
90 days at that time with 25% tainting less inter-company, customer deposits and
foreign receivables, other than Eligible Foreign Receivables which shall be
included in the Borrowing Base, plus


b. 40% of Borrower's and each Guarantor's Eligible Inventory constituting
finished goods or raw material at that time, not to exceed $1,500,000.


5.2
All Revolving Credit Loans shall be evidenced by and payable with interest in
accordance with the terms of the promissory note that Borrower shall execute and
deliver to Bank.



5.3
If the aggregate principal amount of the Revolving Credit Loans outstanding
should ever exceed the Revolving Credit Commitment or Borrowing Base, Borrower
shall immediately repay the amount required to eliminate the excess.



5.4
Each Revolving Credit Loan shall be in the amount of One Thousand Dollars and
00/100 ($1,000.00), or whole multiple thereof, and made at the request of
Borrower.

 
 
3

--------------------------------------------------------------------------------

 
5.5
Borrower shall have the right to prepay all Revolving Credit Loans, in whole or
in part, without penalty. Amounts prepaid may, subject to the other provisions
of this Section V, be re-borrowed by Borrower.



5.6
Unless terminated sooner or extended by Bank in writing, the obligation of Bank
to make or to renew Revolving Credit Loans shall expire on the Expiry Date. Upon
expiration of the Bank’s obligation to make or renew the Revolving Credit Loans,
the aggregate unpaid principal balance, together with all accrued interest shall
be payable in full on the expiration date.





SECTION VI. AFFIRMATIVE COVENANTS


From the date hereof and until all Loans provided for under this Agreement are
fully paid and Bank has no further obligation to extend Loans hereunder Borrower
shall:



6.1
Borrower to furnish to Bank, in a form reasonably acceptable to Bank,



A. Internally prepared consolidated financial statements for the Borrower and
its Subsidiaries quarterly, within 45 days after each quarter.


B. Audited consolidated financial statements for the Borrower and its
Subsidiaries, annually within 120 days after each fiscal year, without
qualifications acceptable to the Bank.


C. Together with the financials statements delivered pursuant to Sections 6.1(A)
and (B), a covenant compliance certificate signed by an officer of the Borrower
(A) setting forth a computation (which computation shall accompany such
certificate and shall be in reasonable detail) showing compliance with Section
7.1 hereof is in conformity with the terms of this Agreement, and (B) stating
that as of the date of the certificate no Default has occurred and is
continuing, or if any Default has occurred and is continuing, specifying the
nature and period of existence thereof.


6.2
Within 20 days after the end of each month, a Borrowing Base certificate
prepared for the Borrower and the Guarantors as of the close of business on the
last day of such month, together with supporting schedules, in form and detail
reasonably satisfactory to the Bank, setting forth such information as the Bank
may reasonably request with respect to the aging, value, location, and other
information relating to the computation of the Borrowing Base for the Borrower
and the Guarantors and the eligibility of any property or assets included in
such computation, certified as true and correct by an authorized officer of the
Borrower.



6.3
Furnish to the Bank, in form acceptable to the Bank, A/R agings, A/P agings, and
Inventory, monthly, within 20 days after the end of each month.



6.4
Within 15 days prior to the beginning of each fiscal year of the Borrower, a
projection and forecast for such fiscal year in form and substance satisfactory
to the Bank. Promptly furnish to Bank such information and reports concerning
the Borrower's business, property, and financial condition as Bank shall
request, and permit Bank to inspect Borrower’s books, property and records
during normal business hours.




6.5
Promptly notify Bank in writing of any litigation, governmental proceeding,
Default, Event of Default or any other occurrence, which may have a Material
Adverse Effect.




6.6
Maintain its existence in good standing in the State of Delaware and its
qualifications in good standing in every other jurisdiction in which the failure
to be so qualified or authorized to do business would have a Material Adverse
Effect; continue to conduct and operate its business substantially as presently
conducted and operated; and comply with all governmental laws, rules,
regulations and orders applicable to it, the failure to comply with which would
have a Material Adverse Effect.



 
4

--------------------------------------------------------------------------------

 

6.7
Maintain insurance, including, but not limited to, fire and extended coverage
insurance, workers’ compensation insurance, and casualty and liability insurance
with responsible insurance companies on such of its properties and against such
risks and in such amounts as is customarily maintained by similar businesses;
furnish to Bank upon its request the details with respect to that insurance and
satisfactory evidence of that insurance coverage. Each insurance policy shall be
so written or endorsed as to make losses, if any, payable to Borrower and Bank
as their respective interest may appear, and shall include a mortgage clause or
endorsement in favor of Bank in form and substance satisfactory to Bank, subject
to any rights of Borrower’s landlord to such proceeds.




6.8
Promptly pay all taxes, levies, and assessments due to all local, State and
Federal taxing authorities.




6.9
Comply in all material respect with the requirements of ERISA, including,
without limitation, all provisions regarding minimum funding requirements and
requirements as to plan termination insurance; within 30 days after it is filed,
furnish to Bank a copy of each annual report and annual return, as well as all
schedules and attachments required to be filed with the Department of Labor or
the Internal Revenue Service pursuant to ERISA in connection with each of its
Plans for each Plan year; notify Bank immediately of any fact, including, but
not limited to any “reportable event” (as defined in Title IV of ERISA) arising
in connection with any of its Plans, that might be grounds for termination
thereof by the Pension Benefit Guaranty Corporation (PBGC) or for the
appointment by the appropriate United States District Court of a trustee to
administer the Plan, together with a statement, if requested by Bank, as to the
reason therefor and the action, if any, proposed to be taken with respect
thereto; and furnish to Bank, upon its request, any additional information
concerning any of its Plans that Bank may reasonably request.






6.10
Notify Bank in writing within 10 days after receipt whenever Borrower receives
notice of the commencement of (a) formal proceedings or any investigation by a
federal or state environmental agency against Borrower regarding Borrower’s
compliance with Environmental Laws, or (b) any other judicial or administrative
proceeding or litigation commenced by or against Borrower.




6.11
Maintain its principal banking depository relationship with Bank, in which
substantially all of Borrower's and Guarantor's funds are deposited, as long as
any indebtedness to Bank is outstanding, and Borrower shall grant Bank the first
and last opportunity to provide any corporate banking services to Borrower.
Furthermore, the Borrower's and Guarantors' depository accounts with Bank shall
always have an aggregate minimum balance of not less than $1,500,000.





SECTION VII. NEGATIVE COVENANTS


From the date hereof or until all Loans provided for under this Agreement are
fully paid and Bank has no further obligations to extend Loans to Borrower,
Borrower agrees that it shall not:



7.1
Permit the Debt Service Coverage Ratio at the end of any fiscal quarter,
calculated for the four fiscal quarters then ending, to be less than 1.0 to 1.0,
commencing with the fiscal quarter ending December 31, 2007.




7.2
It will not, and will not permit any of its Subsidiaries to, create, incur or
suffer to exist any Lien on any of the assets, whether now owned or hereafter
acquired, of the Borrower or any of its Subsidiaries except the following (which
shall be "Permitted Liens"):

 
 
5

--------------------------------------------------------------------------------

 
a. Liens provided for in the Collateral Documents, and other Liens in favor of
the Bank to secure the Notes and any other Obligations;


b. Liens for taxes which are not delinquent, or are being contested in good
faith and for which adequate reserves are maintained; and


c. Liens (other than any Lien imposed by ERISA) created and maintained in the
ordinary course of business which are not material in the aggregate, and which
could not reasonably be expected to have a Material Adverse Effect on the
business or operations of the Borrower and its Subsidiaries and which constitute
(i) pledges or deposits under worker's compensation laws, unemployment insurance
laws or similar legislation, (ii) good faith deposits in connection with bids,
tenders, contracts or leases to which the Borrower or any Subsidiary is a party
for a purpose other than borrowing money or obtaining credit, including rent
security deposits, or (iii) Liens imposed by law, such as those of carriers,
warehousemen and mechanics, if payment of the obligation secured thereby is not
yet due;


d. Each Lien described in Schedule 7.2 hereto may be suffered to exist upon the
same terms as those existing on the date hereof, together with any extension or
renewal thereof, but no increase in the principal amount secured thereby shall
be permitted.

7.3
It will not, and will not permit any of its Subsidiaries to, (a) merge or
consolidate with any other Person, pursuant to which such Subsidiary is not the
surviving entity, or (b) make any change in the nature of its business. It will
not, and will not permit any of its Subsidiaries to acquire any Person without
prior written notice to Bank, provided that immediately before and after giving
effect to such acquisition, no Event of Default shall exist or shall have
occurred and be continuing and the representations and warranties contained in
Section 3 and in the other Loan Documents shall be true and correct on and as of
the date thereof (both before and after giving effect to such acquisition) as if
made on the date of such acquisition.




7.4
It will not, and will not permit any of its Subsidiaries to, incur or suffer to
exist Indebtedness other than (a) ordinary trade accounts payable in the
ordinary course of business which are not more than 60 days past due other than
trade accounts payable subject to a good faith dispute, (b) Indebtedness to the
Bank, (c) other Obligations owing to the Bank, and (d) Indebtedness described on
Schedule 7.4 may be suffered to exist on terms not less favorable than those
existing on the date hereof.




7.5
It will not make, pay, declare or authorize any dividend, payment or other
distribution in respect of any of its capital stock or any dividend, payment or
other distribution in connection with the redemption, purchase, retirement or
other acquisition, directly or indirectly, of any of its shares of capital
stock. Notwithstanding the foregoing, (i) any Subsidiary may pay dividends or
make other distributions to the Borrower or to another Subsidiary; and (ii) the
Borrower may make, pay, declare or authorize any dividend, payment or other
distribution in respect of any class of its capital stock or any dividend,
payment or distribution in connection with the redemption, purchase, retirement
or other acquisition, directly or indirectly, of any shares of its capital
stock, provided that immediately before and after giving effect to such
dividend, payment or other distribution, no Event of Default shall exist or
shall have occurred and be continuing and the representations and warranties
contained in Section 3 and in the other Loan Documents shall be true and correct
on and as of the date thereof (both before and after giving effect to such
dividend, payment or other distribution) as if made on the date of such
dividend, payment or other distribution.

 
 
6

--------------------------------------------------------------------------------

 

7.6
It will not, and will not permit any of its Subsidiaries to, sell, lease,
transfer or otherwise dispose of any of its assets, property or business to any
Person, whether in one or a series of transactions, except sales of inventory or
equipment in the ordinary course of business, and except that sales or disposals
of equipment having a book value of less than $100,000 per asset shall be
permitted.




7.7
It will not, and will not permit any of its Subsidiaries to, purchase or
otherwise acquire any investment in, or make any loan or advance to, except (i)
the endorsement, in the ordinary course of collection, of instruments payable to
its order, (ii) existing loans described on Schedule 7.7, and (iii) loans or
advances by the Borrower or any Guarantor to the Borrower or any other
Guarantor.





SECTION VIII. COLLATERAL


As security for amounts due from Borrower to Bank under this Agreement and all
other Obligations, Borrower shall grant or cause to be granted to Bank, the
following interests and agreements which are incorporated by reference into this
Agreement:



8.1
Security Agreement(s); granting to Bank a valid first security interest in all
of Borrower’s and each Guarantor's presently owned or hereafter acquired:



a. Accounts Receivable, Contract Rights, Chattel Paper and General Intangibles


b. Inventory


c. Equipment and Fixtures


d. All other collateral described in the Security Agreement
 


8.2
Guaranty(s) of Payment guarantying to Bank prompt payment of the Loans and all
other Obligations:

 
 

Guarantor Name Limitations, if any    Silicon Sensors, Inc.  UNLIMITED   
Picometrix, LLC UNLIMITED   

 
SECTION IX. EVENTS OF DEFAULT


The following shall be events of default hereunder:


9.1
If Borrower shall default in the payment of the principal or interest of any
Loan provided for under this Agreement or if Borrower shall default in the
payment of principal or interest of any other Indebtedness now or hereafter owed
to the Bank, when due and payable, whether by acceleration or otherwise.



9.2
If Borrower or any Guarantor shall fail to perform any of its other obligations
or comply with any of the terms, conditions, and covenants contained in this
Agreement, or any Loan Documents given to Bank by Borrower or any Guarantor or
any third party to secure any indebtedness now or hereafter owing by Borrower to
Bank.




9.3
If Borrower or any Guarantor shall default in the payment of any Indebtedness
owing to any other firm, person, or corporation.



 
7

--------------------------------------------------------------------------------

 
9.4
If any default shall occur under any document, agreement or instrument executed
and delivered in connection with the obligations owing by Borrower or any
Guarantor to (i) Robin Risser or Steven L. Williamson pursuant to the Agreement
and Plan of Merger dated as of March 8, 2005, as amended, or any promissory
notes issued pursuant thereto, and (ii) the "Buyers" as defined in a Securities
Purchase Agreement dated as of October 11, 2004, as amended (the "Securities
Purchase Agreement") pursuant to the Securities Purchase Agreement.




9.5
If any warranty or representation made herein, or in any other Loan Document, or
any statement or representation made in any certificate, report, or other
document delivered pursuant hereto, shall be false or inaccurate in any material
respect when made.




9.6
If Borrower or any Guarantor shall (a) apply for or consent to the appointment
of, or the taking of possession by, a receiver, custodian, trustee or liquidator
of itself or of all or a substantial part of its property; (b) be unable to pay
its debts as they become due; (c) make a general assignment for the benefit of
its creditors; (d) commence a voluntary case under the federal Bankruptcy Code;
(e) file a petition to take advantage of any other law providing for the relief
of debtors; (f) be named as debtor in any of the federal Bankruptcy Code; or (g)
take any action for the purpose of effecting any of the foregoing.




9.7
If the Collateral and its value or the Bank’s rights with respect thereto are
materially impaired in any way, or if any guaranty becomes unenforceable or the
guarantor denies liability under a guaranty executed pursuant to this Agreement.





SECTION X. REMEDIES


The following are remedies of default:



10.1
Upon occurrence of any Event of Default, the Loan(s) and all indebtedness to
Bank may, at the option of the Bank, and without demand or notice be declared to
be immediately due and payable.




10.2
Upon the occurrence of any Event of Default, Bank shall have the right to apply
any or all of any Borrower’s bank accounts or any other property held by Bank,
against any indebtedness of Borrowers to Bank.




10.3
No delay or failure of Bank to exercise, and no delay in exercising, any right
shall operate as a waiver thereof or as a waiver of any other right.




10.4
The remedies provided for in this Agreement are cumulative and not exclusive,
and Bank may exercise any remedies available to it at law or in equity as
provided in any Loan Documents or other agreement among any Borrower and Bank.





SECTION XI. DEFINITIONS



   
“Agreement” means this Loan Agreement.




   
"Closing Date" means March 6, 2007.




   
“Collateral Documents” means all security agreements, mortgages, assignments,
guaranty agreements, and any other agreements or documents required by Bank
under the terms of this Agreement or any other loan agreement evidencing any
obligations owing by Borrower or any Guarantor to Bank.

 
 
8

--------------------------------------------------------------------------------

 

   
“Contamination” means, when used with reference to any real or personal
property, that a hazardous substance is present on or in the property in any
amount or level.




   
“Debt Service Coverage Ratio” shall mean, for any period, the ratio of (a) the
sum of (i) EBITDA for such period, plus any non-cash expenses for stock options
or warrants exercised during such period, plus (iii) any expenses associated
with the convertible note discounts during such period, plus (iv) with respect
to any calculation of this ratio during fiscal year 2007, any expenses related
to the moving costs of the wafer consolidation, not to exceed $500,000, to (b)
the sum of (i) all principal payments paid during such period on any
Indebtedness plus (ii) all interest paid or payable during such period on any
Indebtedness and any other interest expense during such period, all calculated
on a consolidated basis for the Borrower and its Subsidiaries in accordance with
generally accepted accounting principles.




   
“Default” means any Event of Default or any event or condition which might
become an Event of Default with notice or lapse of time or both.

     

   
“EBITDA” shall mean, for any period, the sum of (a) net income plus (b) all
amounts deducted in determining such net income on account of (i) interest paid
or payable during such period, (ii) taxes based on or measured by income, and
(iii) depreciation and amortization expense, all calculated on a combined basis
for the Borrower and its Subsidiaries in accordance with generally accepted
accounting principles.




   
“Eligible Foreign Receivable” means any Net Current Accounts Receivable that is
payable by a person located outside of the United States so long as (i) such
receivable is not more than 60 days old from the earlier of invoice date or date
of shipment and (ii) the account debtor is acceptable to the Bank in its sole
discretion and the Bank acknowledges that, as of the Closing Date, the account
debtor set forth on Schedule 11.1 is an acceptable foreign account debtor.




   
“Eligible Inventory” means inventory owned by the Borrower or any Guarantor at
such location(s) as Bank shall approve in writing, and in which Bank holds a
valid, perfected security interest having priority over all other liens and is
valued at the lower of cost or market.




   
“Environmental Laws” means all applicable laws, ordinances, rules, regulations,
and orders that regulate or are intended to protect public health or the
environment, or that establish liability for the investigation, removal, or
cleanup of, or damage caused by any Contamination including, without limitation,
any law, ordinance, rule, regulations. or order that regulates, or prescribes
requirements for, air quality, water quality, or the disposition,
transportation, or management of waste materials or toxic substances.




   
“ERISA” means the Employment Retirement Income Security Act of 1974, as now and
hereafter amended, together with all regulations issued pursuant thereto.




   
“Event of Default” means any of the events of conditions described in Section
IX.




   
“GAAP” means generally accepted accounting principles, consistently applied.

   
"Guarantor" means each person identified in Section 8.2 as a "Guarantor".




   
“Hazardous Substance” means any product or waste that is now or hereafter
regulated by or subject to any environmental laws and any other pollutant,
contaminant, or waste, including, without limitation, asbestos and
polychlorinated biphenyls.




   
“Indebtedness” of any Person shall mean, as of any date as of which the amount
thereof is to be determined, (a) all obligations of such Person for borrowed
money, (b) all obligations which are secured by any Lien existing on property
owned by such Person whether or not the obligation secured thereby shall have
been assumed by such Person, (c) all obligations as lessee under any capital
lease, (d) the unpaid purchase price for goods, property or services acquired by
such Person, and all obligations of such Person to purchase goods, property or
services where payment therefor is required regardless of whether or not
delivery of such goods or property or the performance of such services is ever
made or tendered, (e) all obligations of such Person to advance funds to, or to
purchase property or services from, any other Person in order to maintain the
financial condition of such other Person, (f) all reimbursement obligations on
letters of credit issued for the account of such Person, (g) all liabilities of
such Person for any unfunded vested liabilities under any Plan maintained by or
on behalf of such Person for its employees, (h) all obligations of such Person
in respect of any interest rate or currency swap, rate cap, or other similar
transaction (valued in an amount equal to the highest termination payment, if
any, that would be payable by such Person upon termination for any reason on the
date of determination), and (i) all contingent liabilities.



 
9

--------------------------------------------------------------------------------

 
“Lien” shall mean any pledge, assignment, hypothecation, mortgage, security
interest, deposit arrangement, option, conditional sale or title retaining
contract, sale and leaseback transaction, consignment, sale on approval or sale
or return transaction, financing statement filing, lessor's or lessee's interest
under any lease, subordination of any claim or right, or any other type of lien,
charge, encumbrance, preferential arrangement or other claim or right.



   
“Loan Documents” means this Agreement, each Note, each Collateral Document, and
any other agreements or documents required to be executed now or hereafter under
the terms of this Agreement or any other agreement between Borrower or any
Guarantor and Bank.




   
“Material Adverse Effect” means any material adverse effect whatsoever upon (a)
the validity, performance, or enforcement of any Loan Documents, (b) the
properties, contracts, business operations, prospects, profits, or condition
(financial or otherwise) of Borrower or any Guarantor, or (c) the ability of any
Borrower or any Guarantor to fulfill their respective obligations under the Loan
Documents.




 
“Net Current Accounts Receivable” means an account receivable of Borrower or any
Guarantor (i) that is not more than 90 days old from the earlier of invoice date
or date of shipment; (ii) that arises out of the sale of inventory in the
ordinary course of its business; (iii) that is not subject to any defense or
setoff; (iv) as to which Bank has not notified Borrower is in good faith
judgment of Bank, uncollectible, in whole or in part, within a reasonable period
of time: (v) and in which Bank holds a valid and perfected security interest,
having priority over all other liens and encumbrances whatever.




 
“Note” means any Revolving Credit Note and any other form of promissory note
executed and delivered by Borrowers under the terms of this Agreement, together
with any renewals, extensions, or modifications thereof.




 
"Obligations" means all loans, advances or other financial accommodations,
including any renewals or extensions thereof, from the Bank to Borrower or any
Guarantor and any and all liabilities and obligations of any and every kind and
nature heretofore, now or hereafter owing from Borrower or any Guarantor to the
Bank or any affiliate of Fifth Third Bancorp (including, without limitation,
Fifth Third Securities, Inc.), however incurred or evidenced, whether primary,
secondary, contingent or otherwise, whether arising under this Agreement, under
any other security agreement(s), promissory note(s), guaranty(s), mortgage(s),
lease(s), instrument(s), document(s), contract(s), letter(s) of credit or
similar agreement(s) heretofore, now or hereafter executed by Borrower or any
Guarantor and delivered to the Bank, or by oral agreement or by operation of law
plus all interest, costs, expenses and reasonable attorney fees which may be
made or incurred by the Bank in the disbursement, administration or collection
of such liabilities and obligations and in the protection, maintenance and
liquidation of the Collateral.

 
 
10

--------------------------------------------------------------------------------

 
“Person” or “person” shall mean any entity, whether an individual, trustee,
corporation, partnership, joint stock company, trust, unincorporated
organization, business association or firm, joint venture, a government or any
agency or instrumentality or political subdivision thereof, or otherwise.



   
“Plan” means an employee pension benefit plan or other plan with respect to
which Borrower or any Affiliate is an “employer” or "party in interest”, as
those terms are defined in ERISA.





SECTION XII. MISCELLANEOUS



12.1
Borrower shall pay all out-of-pocket expenses incurred by Bank, including, but
not limited to, reasonable attorney fees, insurance premiums, cost of lien
perfection, and any reasonable expenses of Bank in connection with the
preparation of the Loan Documents, the enforcement of the Bank’s rights and
remedies under the Loan Documents and any other agreement between Borrower and
Bank.




12.2
This Agreement and the rights and obligations of the parties hereunder shall be
governed and interpreted in accordance with the laws of the State of Michigan.




12.3
Any and all notices or other communications required or permitted under this
Agreement shall be in writing, and addressed to Borrower and the Guarantors at:
2925 Boardwalk, Ann Arbor, MI 48104.



12.4
This Agreement shall be binding upon and shall inure to the benefit of Borrower
and Bank and their respective successors an assigns.



12.5
Waiver of Jury Trial. The Bank and the Borrower knowingly and voluntarily waive
any right either of them have to a trial by jury in any proceeding (whether
sounding in contract or tort) which is in any way connected with this or any
related agreement, or the relationship established under them. This provision
may only be modified in a written instrument executed by the Bank and the
Borrower.



12.6
USA Patriot Act Notification. The following notification is provided to Borrower
pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318:



IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
Borrower: When Borrower opens an account, if Borrower is an individual Bank will
ask for Borrower's name, taxpayer identification number, residential address,
date of birth, and other information that will allow Bank to identify Borrower,
and if Borrower is not an individual Bank will ask for Borrower's name, taxpayer
identification number, business address, and other information that will allow
Bank to identify Borrower. Bank may also ask, if Borrower is an individual to
see Borrower's driver’s license or other identifying documents, and if Borrower
is not an individual to see Borrower's legal organizational documents or other
identifying documents.
 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 

        ADVANCED PHOTONIX, INC.,   a Delaware Corporation   
   
   
    By:   /s/ Richard Kurtz  

--------------------------------------------------------------------------------

 Its: CEO

        FIFTH THIRD BANK    
   
    By:   /s/ Tonya R. Gietzen  

--------------------------------------------------------------------------------

Its: Vice President   Title 